PER CURIAM.
Johnny J. Harrison appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm his first claim without comment. See Johnson v. State, 763 So.2d 283 (Fla.2000). Regarding Harrison’s claim that his sentence is illegal because his plea form does not indicate he agreed to be sentenced as a habitual felony offender, we affirm without prejudice to his right to file a timely and facially sufficient motion pursuant to rule 3.850, if he is able to do so.
BLUE, C.J., and DAVIS and SILBERMAN, JJ., Concur.